UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

AVENAL POWER CENTER, LLC,                          )
                                                  )
              Plaintiff,                           )
                                                   )
              v.                                   )      Civ. Action No. lOcv383 (RJL)
                                                  )
U.S. ENVIRONMENTAL PROTECTION                     )
AGENCY, et al.,                                   )
                                                  )
              Defundanb.                          )

                                          ORDER                                  n..--
      F or the reasons set forth in the Memorandum Opinion entered thiS?C day of
May, 2011, it is hereby

    ORDERED that plaintiffs Motion for Judgment on the Pleadings [#12] is
GRANTED in part and DENIED in partl; and it is further

    ORDERED that the defendants' Motion for Summary Judgment [#14] is
DENIED; and it is further

       ORDERED that the EPA Administrator issue a final agency action, either
granting or denying plaintiff s permit application, no later than August 27, 2011.

       SO ORDERED.
                                                           /f



                                                  ~
                                                  United States District Judge




IThe Court reserves judgment with respect to plaintiffs request for attorney's fees and
costs. In addition, in light of the February 4, 2011 declaration by Regina McCarthy,
Assistant Administrator of the EPA's Office of Air and Radiation, which was released
after plaintiff filed its Motion, as well as subsequent briefs and oral argument, the relief
sought by plaintiff has been accordingly revised.